Title: Thomas Jefferson to Patrick Gibson, 24 December 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Dec. 24. 13.
          While in Bedford I sent off two boat loads of flour, and a third was to follow, carrying in all between 140. & 150. barrels.
			 we shall begin to send from hence immediately after the Christmas
			 holidays. but we do not make half a crop here, nor more than half a one in Bedford.
			 we shall soon see now whether the enemy mean to venture on riding in our bay through the winter.
			 on that I suppose will much depend the price to be got. will not our merchants also venture
			 as those of Baltimore do, to run thro them in dark and stormy nights?I drew on you a few days ago for 25.D. in favor of D. Higginbotham, and must ask the favor of you to
			 send me 75.D. by return of post to meet a paiment for corn of which I have been obliged to purchase to the amount of 8. or 900.D. which will fall due at different epochs from this to May 10. accept the assurance of my esteem & respect.
          Th:
            Jefferson
        